  Case 19-21647         Doc 36      Filed 11/10/20 Entered 11/10/20 14:09:36                  Desc Main
                                      Document     Page 1 of 7



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                                )
                                                      )            Case No. 19bk21647
         IMRAN A ZIA,                                 )
                                                      )            Chapter 7
                Debtor.                               )
                                                      ).            Honorable Timothy A. Barnes

    FINDINGS OF FACT AND CONCLUSIONS OF LAW IN SUPPORT OF ORDER
 AWARDING TO SUGAR FELSENTHAL GRAIS & HELSINGER LLP, ATTORNEYS FOR
  TRUSTEE, FOR ALLOWANCE AND PAYMENT OF FINAL COMPENSATION AND
                     REIMBURSEMENT OF EXPENSES

TOTAL FEES REQUESTED:                $ 9,055.00       TOTAL COSTS REQUESTED:                 $ 40.80
TOTAL FEES REDUCED:                  $ 293.50         TOTAL COSTS REDUCED:                   $ 0.00
TOTAL FEES ALLOWED:                  $ 8,761.50       TOTAL COSTS ALLOWED:                   $ 40.80

                         TOTAL FEES AND COSTS ALLOWED: $ 8,802.30

        The attached time and expense entries have been underlined to reflect disallowance in whole
or in part. The basis for each disallowance is reflected by numerical notations that appear on the left
of each underlined entry. The numerical notations correspond to the enumerated paragraphs below.

(1)      Trustee Work Can Not Be Compensated As Professional Services – TOTAL of disallowed
         amounts: $ 274.00

        “The Trustee cannot effectively expand the maximum limits of Section 326(a) by hiring
other people to perform his duties for him, whether they are paralegals, attorneys, accountants or
other professional persons, and utilize the potentially unlimited scope of Section 330 as a basis for
award of reasonable compensation.” Boldt v. United States Trustee (In re Jenkins), 130 F.3d 1335, 1341
(9th Cir. 1997) (quoting In re Prairie Cent. Ry. Co., 87 B.R. 952, 959 (Bankr. N.D. Ill. 1988) (Squires, J.)).

        In this case, whenever the trustee meets with counsel, the Trustee is deemed to be acting in
his capacity as trustee and seeking the advice of counsel.

(2)      Computational or Typographical Error – TOTAL of disallowed amounts: $ 19.50

         The court denies the allowance of compensation for the following tasks because the amount
of fees appears to be a computational or typographical error. Also, where there are two identical
entries for the same meeting, but one counsel charges a larger time entry for the same meeting, the
court will consider the larger entry to be a typographical error and reduce it to the smaller amount.


       11.10.2020
Dated: _______
                                                                   Timothy A. Barnes
                                                                   United States Bankruptcy Judge
             Case 19-21647         Doc 36SUGAR
                                            Filed 11/10/20 GRAIS
                                                FELSENTHAL    Entered   11/10/20 14:09:36
                                                                    & HELSINGER  LLP                       Desc Main
                                              Document
                                                    30 N. LaSalle Street 7
                                                             Page  2  of
                                                           Suite 3000
                                                        Chicago, IL 60602
                                                                                                               EXHIBIT
                                                         (312)704-9400
                                                                                                                 A-1

                                                                                                                                  Page: 1
      Zia, lmran                                                                                                               09/15/2020
      c/o Norman B. Newman                                                                                Account No:           10708-000
      30 N LaSalle St, Ste 3000                                                                         Statement No:              264018
      Chicago IL 60602




      General Administrative


                                                              Fees

                                                                                                       Rate        Hours
10/28/2019    HB     Review and compile auditor's report of material misstatement.                    320.00            0.10        32.00

11/04/2019    NBN    Review Audit Report regarding income information (.20); telephone
                     call with Debtor's attorney regarding explanation and regarding
                     possible offer for interest in real estate (.30).                                685.00            0.50      342.50

11/05/2019    NBN    Telephone call with D. DeLaurent regarding Audit Report and
                     affidavits submitted by Debtor's attorney regarding expenses.                    685.00            0.20       137.00

11/19/2019    HB     Review and compile discharge order.                                              320.00            0.10        32.00

12/02/2019    NBN    Telephone call with attorney for LOMTO FCU regarding pending
                     litigation vs. Blue Ribbon Tax (.30); review documents regarding
                     pending litigation (.40).                                                        685.00            0.70      479.50

12/09/2019    HB     Review and compile amended schedules 1,J,with declaration.                       320.00            0.10        32.00
                     For Current Services Rendered                                                                      1.70     1,055.00

                                                         Recapitulation
               Timekeeper                                                 Hours             Rate                Total
               Holly Bonamer                                               0.30          $320.00               $96.00
               Norman B. Newman                                            1.40           685.00               959.00


                                                           Expenses

02/29/2020           Photocopy Charges                                                                                              40.80
                     Total Expenses                                                                                                 40.80

                     Total Current Work                                                                                          1,095.80


                     Balance Due                                                                                                $1,095.80

                                                        Billing History
                                          Fees    Expenses       Finance Charge           Payments
                                      1,055.00        40.80                       0.00         0.00
                                           SUGAR FELSENTHAL GRAIS & HELSINGER LLP
             Case 19-21647         Doc 36    Filed 11/10/20    Entered
                                                      30 N. LaSalle Street11/10/20 14:09:36           Desc Main
                                               DocumentSuitePage
                                                               3000 3 of 7
                                                      Chicago, IL 60602
                                                        (312)704-9400                                EXHIBIT
                                                                                                           A-2
                                                                                                                            Page: 1
      Zia, lmran                                                                                                         09/15/2020
      c/o Norman B. Newman                                                                            Account No:        10708-001
      30 N LaSalle St, Ste 3000                                                                     Statement No:            264019
      Chicago IL 60602




      Retention of Professionals


                                                                Fees

                                                                                                    Rate     Hours
10/14/2019     NBN    Prepare motion, notice and order to employ attorneys.                       685.00      0.40          274.00

10/17/2019     NBN    Prepare motion to employ counsel.                                           685.00          0.40      274.00

10/30/2019     MAB    lmran A. Zia: Prepare for and participate in hearing to retain
                      counsel (0.8).                                                                              0.80         N/C

10/31/2019     HB     Review and compile order granting application to employ Michael A
                      Brandess for Norman B Newman.                                               320.00          0.10       32.00

11/01/2019     MAB   Telephone conference with Denise DeLaurent regarding auditor
                     report (0.3); e-mail correspondence with Norman Newman
                     regarding same (0.2).                                                        575.00          0.50      287.50
                     For Current Services Rendered                                                                1.40      867.50
                     Total Non-billable Hours                                                                     0.80

                                                           Recapitulation
                Timekeeper                                                  Hours         Rate            Total
                Michael A. Brandess                                          0.50      $575.00         $287.50
                Holly Bonamer                                                0.10       320.00           32.00
                Norman B. Newman                                             0.80       685.00          548.00


                     Total Current Work                                                                                     867.50


                     Balance Due                                                                                           $867.50

                                                          Billing History
                                          Fees      Expenses       Finance Charge      Payments
                                        867.50          0.00                 0.00          0.00


                      NBN

                     FOR YOUR CONVENIENCE, PLEASE PAY THIS INVOICE ONLINE THROUGH
                     "PAY MY BILL" LINK AT WWW.SFGH.COM
                     AS A COURTESY, WE WILL CREDIT BACK ANY CREDIT CARD
                     PROCESSING FEE YOU INCUR, ON YOUR NEXT INVOICE
               Case 19-21647         Doc 36SUGAR
                                             FiledFELSENTHAL
                                                   11/10/20 GRAIS
                                                               Entered   11/10/20 14:09:36
                                                                      & HELSINGER LLP               Desc Main
                                               Document
                                                      30 N. LaSalle Street 7
                                                              Page   4 of
                                                                Suite 3000
                                                             Chicago, IL 60602                           EXHIBIT
                                                              (312)704-9400
                                                                                                           A-3

                                                                                                                      Page: 1
         Zia, lmran                                                                                                09/15/2020
         c/o Norman B. Newman                                                                       Account No:    10708-002
         30 N LaSalle St, Ste 3000                                                                Statement No:       264020
         Chicago IL 60602




         Disposition of Assets


                                                                   Fees

                                                                                                  Rate    Hours
  10/03/2019       NBN   Telephone call with J. Sherpan regarding Zia real estate title and
(1) Trustee Work         review Zia title search (.40).                                         685.00      0.40      274.00

                   JLS   lmran Zia: e-mail correspondence from Norm Newman requesting
                         info on title vesting for 2115 Busse Hwy, Des Plaines, IL both
                         current and at time of purchase, search Cook County Property
                         Portal, Assessor, and Recorder sites for info and documents,
                         review and discuss same with Norm Newman                               265.00      0.50      132.50

  10/14/2019       NBN   Review real estate title search and conveyance documents
                         regarding possible fraudulent conveyance action (.40); telephone
                         call with Debtor's attorney regarding same (.20).                      685.00      0.60      411.00

  11/27/2019       MAB   Multiple telephone conferences and e-mail correspondence with
                         Gus Sparagis regarding potential claims (0.4); telephone
                         conference and e-mail correspondence with Norman Newman
                         regarding same (0.3).                                                  575.00      0.70      402.50

  12/09/2019       NBN   Review real estate market analysis and correspondence with
                         Debtor's attorney regarding possible offer on avoidance claim.         685.00      0.40      274.00

  01/14/2020       NBN   Telephone call with C. Majerski regarding $15,000 offer for interest
                         in real estate.                                                        685.00      0.20      137.00

  01/21/2020       JRO   Strategy conference with Norm Newman regarding 9019 motion
                         (0.1).                                                                 535.00      0.10       53.50

  01/22/2020       KHF   Strategic meeting with Jack O'Connor on drafting ·a 9019 motion        195.00      0.20       39.00
  (2) Typo
                   JRO   Strategy conference with Kyle Fleck regarding 9019 motion drafting
                         (0.1).                                                                 535.00      0.10       53.50

  01/29/2020       KHF   Draft Motion to Approve Settlement under Fed. R. Bankr. P. 9019        195.00      2.50      487.50

                   JRO   Email correspondence with Norm Newman regarding status of
                         motion to approve settlement agreement (0.1); email
                         correspondence with Kyle Fleck regarding same (0.2).                   535.00      0.30      160.50

  01/30/2020       JRO   Strategy conferences with Kyle Fleck regarding 9019 motion and
             Case 19-21647           Doc 36       Filed 11/10/20 Entered 11/10/20 14:09:36                Desc Main              Page:2
      Zia, lmran                                    Document     Page 5 of 7                                                 09/15/2020
                                                                                                          Account No:         10708-002
                                                                                                        Statement No:            264020
       Disposition of Assets


                                                                                                        Rate     Hours
                        outstanding issues for drafting (0.4 ); email correspondence from
                        Kyle Fleck regarding same (0.1 ).                                             535.00          0.50       267.50

               KHF      Draft motion to approve settlement under Bankruptcy Rule 9019;
                        including conference with Jack O'Connor on the motion                         195.00          3.00       585.00

02/07/2020     JRO      Continue revising 9019 motion to approve settlement with debtor
                        (1.3); email correspondence with Norm Newman regarding same
                        (0.3).                                                                        535.00          1.80       963.00

02/11/2020     JRO      Strategy conference with Kyle Fleck regarding comments to 9019
                        motion (0.2).                                                                 535.00          0.20       107.00

02/13/2020     NBN      Review latest draft of motion to settle claim to real estate.                 700.00          0.30      210.00

02/14/2020     JRO      Revise motion to approve settlement per Norm Newman comments
                        (0.3); draft proposed order for same (0.2); email correspondence to
                        Norm Newman regarding same for final review (0.1 ).                           535.00          0.60       321.00

               JRO      Email correspondence from Norm regarding 9019 motion (0.1 ).                  535.00          0.10        53.50

02/17/2020     NBN      Finalize motion to settle claim vs. real estate (0.4).                        700.00          0.40      280.00

               JRO      Strategy conference with Norm Newman regarding comments to
                        9019 motion (0.1 ); conferences with internal working group
                        regarding finalizing and filing same (0.2).                                   535.00          0.30       160.50

               JRO      Email correspondence with Nancy Sulak regarding service of 9019
                        motion (0.1 ).                                                                535.00          0.10        53.50

02/18/2020     HB       Review and compile trustee's motion to approve settlement under
                        Bankruptcy Rule 9019 with exhibit and proposed order.                         320.00          0.20        64.00

03/11/2020     JRO      Prepare for (0.4) and attend (0.7) hearing on motion to approve
                        settlement with debtor and spouse; email correspondence to Norm
                        Newman regarding outcome of same (0.1 ).                                      535.00          1.20      642.00

03/12/2020     JRO      Review order approving settlement (0.1 ); email correspondence
                        with Norm Newman regarding same (0.2).                                        535.00          0.30       160.50
                        For Current Services Rendered                                                             15.00        6,292.50

                                                               Recapitulation
                   Timekeeper                                                    Hours         Rate           Total
                   Michael A. Brandess                                            0.70      $575.00        $402.50
                   Jennifer L. Sherpan                                            0.50       265.00         132.50
                   Holly Bonamer                                                  0.20       320.00          64.00
                   John R. O'Connor                                               5.60       535.00       2,996.00
                   Kyle H Fleck                                                   5.70       195.00       1,111.50
                   Norman B. Newman                                               1.60       685.00       1,096.00
                   Norman B. Newman                                               0.70       700.00         490.00


                        Total Current Work                                                                                     6,292.50
                                          SUGAR FELSENTHAL GRAIS & HELSINGER LLP
             Case 19-21647        Doc 36    Filed 11/10/20    Entered
                                                     30 N. LaSalle Street11/10/20 14:09:36          Desc Main
                                              DocumentSuitePage
                                                              3000 6 of 7
                                                     Chicago, IL 60602                              EXHIBIT
                                                       (312)704-9400
                                                                                                         A-4
                                                                                                                          Page: 1
      Zia, lmran                                                                                                       09/15/2020
      c/o Norman B. Newman                                                                          Account No:         10708-003
      30 N LaSalle St, Ste 3000                                                                   Statement No:            264021
      Chicago IL 60602




      Claims


                                                                Fees

                                                                                                  Rate     Hours
03/27/2020     NBN Review secured claim filed by Pen Fed (.2).                                  700.00      0.20          140.00

08/20/2020     NBN Review Pentagon Federal Credit Union secured claim and
                     correspondence with attorney regarding allowance as unsecured
                     for distribution purposes.                                                 700.00          0.30      210.00

08/24/2020     NBN Correspondence with attorney for Pentagon Federal Credit Union
                     re: claim allowed as unsecured for distribution (.3).                      700.00          0.30      210.00
                     For Current Services Rendered                                                              0.80      560.00

                                                           Recapitulation
                Timekeeper                                                   Hours      Rate            Total
                Norman B. Newman                                              0.80   $700.00         $560.00


                     Total Current Work                                                                                   560.00


                     Balance Due                                                                                         $560.00

                                                         Billing History
                                         Fees      Expenses       Finance Charge     Payments
                                       560.00          0.00                 0.00         0.00




                     NBN

                     FOR YOUR CONVENIENCE, PLEASE PAY THIS INVOICE ONLINE THROUGH
                     "PAY MY BILL" LINK AT WWW.SFGH.COM
                     AS A COURTESY, WE WILL CREDIT BACK ANY CREDIT CARD
                     PROCESSING FEE YOU INCUR, ON YOUR NEXT INVOICE
             Case 19-21647        Doc 36SUGAR
                                          FiledFELSENTHAL
                                                11/10/20 GRAIS
                                                            Entered& HELSINGER LLP
                                                                      11/10/20 14:09:36           Desc Main
                                                   30
                                            Document  N. LaSalle Street
                                                           Page 7 of 7
                                                             Suite 3000
                                                          Chicago, IL 60602                        EXHIBIT
                                                           (312)704-9400
                                                                                                       A-5

                                                                                                                       Page: 1
      Zia, lmran                                                                                                    09/15/2020
      c/o Norman B. Newman                                                                        Account No:        10708-006
      30 N LaSalle St, Ste 3000                                                                 Statement No:           264023
      Chicago IL 60602




      Fees


                                                              Fees

                                                                                                Rate    Hours
09/15/2020     NBN Prepare final fee application (0.4).                                       700.00     0.40          280.00
                      For Current Services Rendered                                                          0.40      280.00

                                                          Recapitulation
                Timekeeper                                                 Hours      Rate           Total
                Norman B. Newman                                            0.40   $700.00         $280.00


                     Total Current Work                                                                                280.00


                      Balance Due                                                                                     $280.00

                                                        Billing History
                                         Fees     Expenses       Finance Charge    Payments
                                       280.00         0.00                 0.00        0.00




                      NBN

                     FOR YOUR CONVENIENCE, PLEASE PAY THIS INVOICE ONLINE THROUGH
                     "PAY MY BILL" LINK AT WWW.SFGH.COM
                     AS A COURTESY, WE WILL CREDIT BACK ANY CREDIT CARD
                     PROCESSING FEE YOU INCUR, ON YOUR NEXT INVOICE
